8 N.Y.2d 835 (1960)
Earl C. Sylvander et al., Individually and on Behalf of All Other Stockholders Similarly Situated, Appellants,
v.
Louis J. Taber et al., Respondents, and Louis J. Lefkowitz, Attorney-General of the State of New York, Intervenor-Respondent.
Court of Appeals of the State of New York.
Argued April 26, 1960.
Decided May 19, 1960.
Laurence Sovik for appellants.
Benjamin E. Shove for respondents.
Louis J. Lefkowitz, Attorney-General (Samuel A. Hirshowitz, Paxton Blair and Philip Weinberg of counsel), for intervenor-respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS, BURKE and FOSTER.
Judgment affirmed, with costs; no opinion.